Title: From James Madison to Albert Gallatin, 17 January 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 17 January 1806, Department of State. “Should the additional Clerk hire enserted in the estimate of this Department be granted, there will be a sufficient number of persons to expedite the land-patents, taking into view the probable increase of the number, at least in the current year. I am however informed, that even at present, a weeks leasure, which will probably happen very soon, will be sufficient to dispatch all the applications for patents, which have accumulated since the commencement of the present session, from the extraordinary occupation of the Clerks upon business of a more general & important nature. From the course of the business of the Department, it some times is impracticable to spare time to the affairs of individuals, for some days or even a week together, but in general it is not known that any considerable delay takes place in issuing the patents for land.”
                